DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group B in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that it is “merely drawn between claims”.  This is not found persuasive because of the reasons already stated in the 9/28/21 action (see para 2). 
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-4, 8-10 (Group A) and 18-20 and 22-23 (Group C) are withdrawn.

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 11-12, 15-17, and 24-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 11 and 25 recite the limitation “substantially planar.”  The metes and bounds of the claimed limitation cannot be determined for the following reasons: 
The term "substantially" is a relative term that renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). The term “substantially” defines a target and implicitly requires boundary different than the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines this boundary. Thus, it is unclear whether one must be within some amount of distance (e.g. 0.1 nm, 0.5 nm, 1 nm, 2 nm, 5 nm, 10 nm, 25 nm, 50 nm, etc.) of being the same vertical height (and thus planar), and specifically which of these possible values defines the boundary of which values are “substantially planar” which are not. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.

	Claims 12, 15-17, and 24-26 depend from claim 11 and inherit its deficiencies without remedying them.


	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112 2nd paragraph rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
“Substantially planar” will be interpreted as actually planar, or non-planar with the two objects deviating in height by up to half of the height of the fin

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 



Claim(s) 11-12, 15-17, and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0069293 A1 (“Kavalieros”) in view of US 2005/0173759 A1 (“Kim”).

Kavalieros teaches:


    PNG
    media_image1.png
    220
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    558
    media_image2.png
    Greyscale



providing a substrate 201 having a first semiconductor fin and an adjacent second semiconductor fin (e.g. 204 and 224 respectively; or 224 and 244 respectively) with a shallow trench isolation (STI) feature 210 (first shown in Fig. 3C) between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin (see Fig. 3G); 
forming an electrical conductor 213 over the STI feature and between the first semiconductor fin and the second semiconductor fin, 
wherein the electrical conductor is formed as part of a fin-type field effect transistor (FINFET) process (see e.g. para 12), the FINFET process forming at least one of a metal layer or a gate layer (polysilicon gate 213, para 33); and 
depositing a dielectric layer 212 between the first semiconductor fin and the second semiconductor fin over the STI feature.  

Kavalieros does not teach: wherein the depositing the dielectric layer includes forming a first spacer element on a sidewall of the first semiconductor fin and a second spacer element on a sidewall of the second semiconductor fin, wherein a top surface of the first spacer element is substantially planar with a top surface of the first semiconductor fin.

Kim teaches and/or suggests as obvious to one of ordinary skill in the art: wherein the depositing the dielectric layer includes forming a first spacer element 102 on a sidewall of the first semiconductor fin and a second spacer element (either the 

    PNG
    media_image3.png
    231
    337
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Kim to the invention of Kavalieros. The motivation to do so is that the combination produces the predictable results of forming the isolation not only from a single insulating material (as Kavalieros does), but by forming it with a trilayer structure 102/104/106 that may utilize plural different materials such as oxide, nitride, and a list including SOG, USG, BPSG, PSG, PE-TEOS, etc. (para 20); such plural materials may be useful in optimizing performance by utilizing different material properties such as dielectric constant; the plural materials may also be 

Kavalieros and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:

12. The method of claim 11, wherein the depositing the dielectric layer includes forming spacer elements (e.g. Kavalieros forms portions of 212 directly contacting the sidewall of the fin before forming the gates; Kim forms 102, 104, and 106 in Fig. 2A before forming gates in Fig. 9A) on each of the first and second semiconductor fins prior to forming the electrical conductor.

15. The method of claim 11, wherein the dielectric layer has a first composition and the STI feature has a second composition different than the first composition (In Kavalieros, 212 is one of SiO2, SiON, or Si3N4, para 17 and the STI feature may be either the oxide or nitride liner within 210, para 25, or the HDP-CVD oxide in the fill of 210, see para 25; when e.g. 212 is SiON or Si3N4, and the STI is oxide, the requirement is met; in Kim, 102, 104, and 106 have different materials, see para 20).

16. The method of claim 11, wherein the electrical conductor is a polysilicon layer (para 33) deposited during the formation of a fin-type field effect transistor (FINFET) gate (para 12; 33).



24. The method of claim 11, wherein after the depositing the dielectric layer, a top surface of the first semiconductor fin and a top surface of the second semiconductor fin are exposed (in Kim, 102 and 104 only extend on the side of the semiconductor 100; the fin is exposed from 102 and 104) (also, the fin has not been claimed to consist of semiconductor material, so it can reasonably be interpreted as 100/107, and the top of 107 is exposed).  

25. The method of claim 11, wherein a top surface of the second spacer element is substantially planar with a top surface of the second semiconductor fin (Fig. 2A).  

26. The method of claim 11, wherein the electrical conductor has a top surface further from the substrate than the top surface of the first spacer element and the top surface of the first semiconductor fin (Kavalieros Fig. 2; Kim Fig. 9A).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection of Kavalieros in view of Kim.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Kevin Parendo/Primary Examiner, Art Unit 2819